NOTE: This order is nonprecedential
United States Court of AppeaIs for
the FederaI Circuit
FIRAS ABDUL RAZZAQ AL-QAISI,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendcmt-Appellee.
2012-5079
n
Appeal from the United States Court of Federa1
Clain1s in case no. 11-CV-68-4, Judge Char1es F. Lett0W.
ON MOTION
ORDER
Firas Abdul Razzaq Al-Qaisi moves for leave to proceed
in forma pauperis.
Upon consideration thereof
IT ls ORI)ERED THAT:
The motion is granted

F1RAs ABDUL RAzzAQ AL-QA1s1 v. us 2
FOR THE COURT
 2 5 2m2 /s/ Jan Horba1y
Date J an I'I0r‘oa1y
C1erk
ccc Firas AbduI Razzaq A1-Qaisi
Jeanne E. DaVidson, Esq.
S21 '
FlLED
.S. COURT 0F APPEALS FOR
U THE FE[]ER.".!. C|RCUlT
APR 25 2012
0HBALV
JANC\iERK